Citation Nr: 1714213	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-20 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus.

2.  Entitlement to an initial compensable rating for peripheral neuropathy, as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial compensable rating for hypertension with renal insufficiency, as secondary to service-connected diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011, April 2012, and August 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board acknowledges that the Veteran is service-connected for hypertension with renal insufficiency, and peripheral neuropathy of the upper and lower extremities, with both as secondary to his service-connected diabetes mellitus.  Further, the Board notes that the issues have been recharacterized by the RO as evaluation of type II diabetes mellitus with noncompensable evaluations for hypertension and renal insufficiency, and peripheral neuropathy of the upper and lower extremities.  However, given that diabetes mellitus, hypertension with renal insufficiency, and peripheral neuropathy are separate issues, these issues would be better characterized separately on the code-sheet with three separate ratings.  As such, the issues are recharacterized accordingly on the title page. 

In a February 2015 decision, the Board remanded the Veteran's claims for increased rating for type II diabetes mellitus with related manifestations, increased rating for a right knee condition, and TDIU for further development.  Following further development by the agency of original jurisdiction (AOJ), the issues were returned to the Board for further appellate review and are now ready for adjudication.  


FINDINGS OF FACT

1.  On February 2017, the Board received notice from the Veteran that he wishes to withdraw his claim of increased rating for service-connected diabetes mellitus with related complications, to include peripheral neuropathy and hypertension, as well as entitlement to TDIU.  

2.  The Veteran's right knee disability is characterized by X-ray evidence of degenerative changes in two major joint groups without occasional incapacitating exacerbations; limitation of flexion greater than 30 degrees, limitation of extension less than 15 degrees, and without ankylosis.

3.  The Veteran's right knee disability is characterized by evidence of mild recurrent subluxation or recurrent instability; without objective evidence of frequent episodes of locking and effusion. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an initial compensable rating for peripheral neuropathy of the upper and lower extremities, as secondary to service connected diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an initial compensable rating for hypertension with renal insufficiency, as secondary to service connected diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the substantive appeal as to the issue of TDIU have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for traumatic arthritis and/or limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5256, 5260, 5261 (2016).

6.  The criteria for a separate 10 percent rating, but no more, for a right knee disability based on instability or injury to the semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014 & Supp 2015); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, in a February 2017 statement, the Veteran requested that all of his claims on appeal with the exception of his right knee disability claim be withdrawn.  This would specifically include his increase rating claim for diabetes mellitus, which includes the underlying claims related to hypertension and peripheral neuropathy, as well as his claim for TDIU.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw his claims related to the aforementioned, and further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in February 2015 in order to obtain a new VA examination in connection with the Veteran's increased rating claim for his right knee disability.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as requested in the Board's remand directives, the Veteran was notified of a pending examination in July 2015, but he apparently declined to appear.  Although he later stated that he did not receive a date for the examination, this is not supported by other evidence of record.  As such, in the Board's view, VA's duty to assist has been met in this regard.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected right knee disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), then a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's right knee disability has been assigned an initial disability rating of 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis).  Diagnostic Code 5010 directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis).  38 C.F.R. § 4.71a.  Thus, in order to warrant a 20 percent rating under Diagnostic Code 5003, the evidence must show X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.; Diagnostic Code 5003.  Additionally, Note (1) states that ratings based upon X-ray findings under Diagnostic Code 5003 will not be combined with ratings based upon limitations of motion.  38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board determines that an initial rating in excess of 10 percent is not warranted solely for traumatic arthritis.  

The Board notes that while the Veteran was diagnosed with degenerative joint disease in his right knee that also involved his right hip, the medical evidence does not indicate that the Veteran had occasional incapacitating right knee exacerbations.  Specifically, the Veteran's VA examinations in May 2003 and February 2009 did not document any incapacitating exacerbations.  Further, while the Board acknowledges the Veteran's primary care physician's September 2013 opinion which stated that the Veteran has to miss between 3-5 workdays per month due to his "service-connected conditions," the physician nevertheless failed to address and discuss any incapacitating exacerbations that were specifically attributable to his right knee disability and/or his knee disability's impact on his inability to occasionally work.  Moreover, the Board finds that many of the symptoms that caused the Veteran to miss work were caused by other disabilities, including complaints and complications related to his hip replacement and diabetes which induced "debilitating bouts" of pain and atrophy in all of his extremities.

Next, in order to warrant a rating in excess of 10 percent rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted based solely on limitation of motion.  

At a May 2003 VA examination, the Veteran reported right knee pain and swelling on occasion, but no limitations performing daily activities.  His range on motion was 0 degrees to 120 degrees without pain.  Further, no ankylosis was noted. 

In September 2007, the Veteran's private primary care physician opined that that he was receiving treatment for his right knee disorder which caused continuous pain.  However, no ankylosis or range of motion testing was documented.  

During a February 2009 VA examination, the Veteran complained of right knee pain and limitations with daily activities which required the use of a knee brace and cane.  The Veteran was able to extend his right knee to 0 degrees, and flex to 135 degrees with no additional loss of function due to pain or flare-ups.  Additionally, ankylosis was not documented in the records.

The Board observes that two opinions from the Veteran's primary care physician dated April 2012 and September 2013, respectively, indicate that the Veteran was experiencing continuous pain in his right knee.  However, the physician did not document any range of motion testing or ankylosis.   

Therefore, given that the opinions from the Veteran's private physician did not document the required range of motion testing required by the schedular ratings and are largely based upon the Veteran's subjective complaints, the Board finds the opinions of the VA examiners to be more probative given the level of detail and thoroughness of the examinations.  As such, a rating in excess of 10 percent is not warranted based solely on limitation of motion.

Moreover, the Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his knees during motion, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

The Board also considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

In this case, the Board determines that a separate rating of 10 percent, but no more, is warranted for mild right knee instability or injury to the semilunar cartilage.  

While the Veteran's VA examinations were negative for right knee instability, the Veteran's private treatment records report that he was suffering from subluxation and lateral instability.  Specifically, in an April 2012 opinion, the Veteran's primary care physician opined that the Veteran's arthritic changes were "not minimal," but instead were "moderate to severe," and indicated that the Veteran had future plans for a total right knee replacement.  Further, in September 2013, the Veteran's primary care physician opined that the Veteran's right knee condition caused imbalance and instability for which he requires the use of a cane.  

Additionally, while the medical records indicate that the Veteran complained of episodes of locking, there is no objective medical evidence to indicate that the Veteran has dislocation of the semilunar cartilage that caused episodes of locking and effusion.

The Board observes that while the Veteran's primary care physician opined that the Veteran's right knee arthritis was moderate to severe, he failed to provide a rationale or address the severity of the Veteran's subluxation and/or lateral instability.  Nevertheless, the Board concludes that the medical evidence is at least in equipoise that the Veteran has mild instability, and a separate 10 percent rating, but no more, is warranted.  

Consideration has been given to the Veteran's personal assertion that his right knee disability is worse than the rating he currently receives.  Specifically, he reported that he has pain, locking, and instability which caused an altered gait, multiple falls, and the use of a cane and knee brace.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms, are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, based on the evidence of record, the Board determines that an initial rating in excess of 10 percent rating is not warranted for the Veteran's right knee disability based on traumatic arthritis or limitation of motion.  However, the Board finds that a separate 10 percent rating, but no more, for mild instability or injury to the semilunar cartilage is warranted.   


ORDER

The issue of entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus, is dismissed without prejudice.

The issue of entitlement to an initial compensable rating for peripheral neuropathy of the upper and lower extremities, as secondary to service connected diabetes mellitus, is dismissed without prejudice.

The issue of entitlement to an initial compensable rating for hypertension with renal insufficiency, as secondary to service connected diabetes mellitus, is dismissed without prejudice.

The issue of entitlement to TDIU is dismissed without prejudice.

An initial rating in excess of 10 percent for a right knee disability based on traumatic arthritis and/or limitation of motion is denied.

A separate rating of 10 percent based on instability or injury to the semilunar cartilage, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


